Exhibit TEXTRON INC. UPDATES TO ANNUAL REPORT ON FORM 10-K (UPDATED BY THIS CURRENT REPORT ON FORM 8-K) FOR THE FISCAL YEAR ENDED DECEMBER 29, 2007 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Business Overview 2007 was an exceptional year in many respects. We experienced strong sales and organic growth, particularly in our aerospace and defense businesses. Cessna set a new record with 773 jet orders, while demand for commercial helicopters remained strong with Bell recording 268 orders. Our aircraft and defense backlog increased to $18.8 billion, up 45% from a year ago. We strategically acquired businesses to complement our core growth areas, the most significant of which was the acquisition of United Industrial Corporation (“UIC”). UIC, operating through its wholly owned subsidiary, AAI Corporation (“AAI”), is a leading provider of intelligent aerospace and defense systems, including unmanned aircraft and ground control stations, aircraft and satellite test equipment, training systems and countersniper devices. In addition to AAI, we acquired certain assets of CAV-Air LLC, a helicopter maintenance and service center; Columbia Aircraft Manufacturing Corporation, which produces high-performance, single engine aircraft; and Paladin Tools, a provider of tools and accessories for the telecommunications industry. We paid approximately $1.1 billion in cash for these four acquisitions. We also made considerable investments in innovation, new product development and capacity expansion across our businesses, including the continued development of our commercial aircraft product offerings, with the Bell Model 429 and the Cessna CJ4. In our Finance segment, we generated significant growth in our managed finance receivables, while portfolio quality statistics remained relatively stable. In July, our Board of Directors approved a two-for-one stock split of our common stock and increased our annual dividend by 19% to $0.92 per share. We have continued to repurchase our common stock, spending $295 million in 2007 to acquire approximately 6 million shares. With a 30% increase in income from continuing operations during 2007 and these share repurchases, our diluted earnings per share from continuing operations increased 32% to $3.59 per share. * Diluted earnings per share are for continuing operations only. 15 Consolidated Results of Operations Revenues Revenues increased $1.7 billion, or 15%, to $13.2 billion in 2007, compared with 2006.
